Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al. (Pub No. US 2013/0157460 A1, hereinafter Fu).
	With regards to claim 1, Fu teaches a substrate processing apparatus (10) comprising: 
a base (19) with an extended, essentially plane process-side surface (190) (see Fig. 1, base 118 with plane process-side up,
a substrate support (14), arranged on the process-side surface (190) and designed to carry a substrate (17) at its periphery, the periphery defining a plane being spaced apart from the process-side surface (190) (see Fig. 1, substrate support 1110 arranged indirectly on process-side surface and carries substrate 108 at periphery that is defining a plane spaced apart from process-side surface),
a heating element (15) arranged on the base (19), between the plane defined by said periphery of the substrate support (14) and the process-side surface (190), the heating element (15) comprising a passage (25) allowing the passage of electromagnetic radiation from the plane defined by said periphery of the substrate support (14) to the process-side surface (190) (see Fig. 1, heating element 114, reflects thermal radiation, see ¶29, present between plane from 118 and plane from periphery of substrate 
at least one radiation sensor (21) adapted to measure electromagnetic radiation (see Fig. 1, pyrometer 116),
at least one radiation channel, arranged between the at least one radiation sensor (21) and the plane defined by said periphery of the substrate support (14), wherein the radiation channel is at least partially permeable to electromagnetic radiation (see Fig. 1, radiation channel 136 between sensor 116 and periphery plane of substrate).

With regards to claim 2, Fu teaches the substrate processing apparatus (10) according to claim 1, wherein a source of treatment material (11) is arranged at a distance from the plane definedPage 3 of 9Preliminary Amendment dated: May 27, 2020 by said periphery of the substrate support (14) on the opposite side of the base (19) (see Fig. 1, see ¶35, PVD/CVD processing can be performed on the substrate in which the source material must be present above the substrate and arranged from plan of substrate support).

With regards to claim 3, Fu teaches the substrate processing apparatus (10) according to claim 1, wherein the radiation channel comprises a passage (23) in the base (19), extending from the process-side surface (190) to the back-side surface (191), and at least one radiation conductor (22, 26) (see Fig. 1, radiation channel 136 comprising of a passage in base 118, see ¶27, temperature probes 144 as radiation conductors present).

With regards to claim 4, Fu teaches the substrate processing apparatus (10) according to one of the preceding claim 1, wherein a heat reflecting surface (18) is arranged on the process-side surface (190), wherein the heat reflecting surface (18) comprises a passage (24), allowing the passage of 

With regards to claim 5, Fu teaches the substrate processing apparatus (10) according to claim 3, wherein a first radiation conductor (22) is arranged on the back-side surface (191) (see Fig. 1, first radiation conductor from temperature probe 144 arranged indirectly on the back side surface).

With regards to claim 15, Fu teaches the substrate processing apparatus (10) according to claim 1, wherein cooling channels (20) are arranged in the base (19) (see Fig. 1, see ¶26, circulation circuit present for coolant).

With regards to claim 16, Fu teaches a method of processing a substrate and of manufacturing a processed workpiece in a substrate processing apparatus comprising the steps of:
providing a substrate processing apparatus (10) according to one of the preceding claims,
placing a substrate (7) on the periphery of the substrate support (14) (see Fig. 1, substrate 108 placed), 
coating the substrate (7) (see ¶31, CVD/PVD procedures done), and
detecting electromagnetic radiation with the radiation sensor (21) (see Fig. 1, electromagnetic radiation detected from pyrometer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu as applied to claim 3 above, and further in view of Adams et al. (USP# 6,183,130 B1, hereinafter Adams).
With regards to claim 6, Fu is particularly silent teaching the substrate processing apparatus (10) according to one of claim 3, wherein a first radiation conductor (22) is arranged within the passage (23) of the base (19) or within the passages (23, 24) of the base (19)Page 4 of 9Preliminary Amendment dated: May 27, 2020 and the heat reflecting surface (18) or within the passages (23, 24, 25) of the base (19), the heat reflecting surface (18) and the heating element (15).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a radiation conductor to be embedded within a passage of the base to allow the user to account for measurements of heat/temperature within passage to obtain proper thermal readings as taught by Adams.

With regards to claim 7, Adams teaches the substrate processing apparatus (10) according to claim 6, wherein the first radiation conductor (22) does not protrude from the passage (23) in the base (19) relating to the process-side surface (190) of the base (19), in particular leaving a clearance to the process-side surface (190) (see Fig. 7, probe 42 does not protrude from passage).

With regards to claim 10, Fu is silent teaching the substrate processing apparatus (10) according to claim 3, wherein a sealing material (27) is arranged between the radiation conductor (22) and the base (19).
In the same field of endeavor, Adams teaches a seal formed from an O-ring 48 between a radiation conductor 42 and a base 26 (see Fig. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a sealing material to be present between radiation conductor and the base in order to seal the sensors from external environmental factors as taught by Adams.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu as applied to claim 1 above.

It would have been obvious to one of ordinary skill to determine the optimum angle (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one of ordinary skill would arrive at the claimed acceptance angles in order to adjust the efficacy of the radiation readings.

Allowable Subject Matter
Claims 8, 9, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML